     Case 2:20-cv-08386-RGK-MAA Document 1 Filed 09/14/20 Page 1 of 7 Page ID #:1



1
     Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
3    Law Offices of Todd M. Friedman, P.C.
     21550 Oxnard St., #780
4
     Woodland Hills, CA 91367
5
     Phone: 323-306-4234
6    Fax: 866-633-0228
7    tfriedman@toddflaw.com
8
     abacon@ toddflaw.com

9    Attorneys for Plaintiff
10
                            UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
     MOISES SERRANO                              Case No.:
13
                     Plaintiff,                  COMPLAINT FOR DAMAGES
14
                               v.                1. TELEPHONE CONSUMER
15                                               PROTECTION ACT
     FIGHT FOR THE FUTURE,
16
     INC,
              Defendant.                         JURY TRIAL DEMANDED
17

18

19
            1.      MOISES SERRANO (“Plaintiff”) brings this Complaint for
20
     damages, injunctive relief, and any other available legal or equitable remedies,
21
     resulting from the illegal actions of FIGHT FOR THE FUTURE, INC.
22
     (“Defendant”), in negligently and/or willfully contacting Plaintiff on Plaintiff’s
23
     cellular telephone, in violation of the Telephone Consumer Protection Act, 47
24
     U.S.C. § 227 et seq., (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff
25
     alleges as follows upon personal knowledge as to herself and her own acts and
26
     experiences, and, as to all other matters, upon information and belief, including
27
     investigation conducted by his attorneys.
28
            2.      The TCPA was designed to prevent calls and/or text messages like


                                        COMPLAINT - 1
     Case 2:20-cv-08386-RGK-MAA Document 1 Filed 09/14/20 Page 2 of 7 Page ID #:2



1
     the ones described herein, and to protect the privacy of citizens like Plaintiff.
2
     “Voluminous consumer complaints about abuses of telephone technology – for
3
     example, computerized calls dispatched to private homes – prompted Congress to
4
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
5
           3.     In enacting the TCPA, Congress intended to give consumers a choice
6
     as to how corporate similar entities may contact them, and made specific findings
7
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
8
     not universally available, are costly, are unlikely to be enforced, or place an
9
     inordinate burden on the consumer.        TCPA, Pub.L. No. 102–243, § 11. In
10
     support of this, Congress found that:
11

12                [b]anning such automated or prerecorded telephone
                  calls to the home, except when the receiving party
13
                  consents to receiving the call or when such calls are
14                necessary in an emergency situation affecting the health
15
                  and safety of the consumer, is the only effective means
                  of protecting telephone consumers from this nuisance
16                and privacy invasion.
17
                  Id. at § 12.
18

19         4.     Congress also specifically found that “the evidence presented to the
20   Congress indicates that automated or prerecorded calls are a nuisance and an
21   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
22   Mims, 132 S. Ct. at 744.
23

24                               JURISDICTION AND VENUE
25         5.     This Court has federal question jurisdiction over Plaintiff’s TCPA
26   claim because this cause of action arises out of violations of federal law. 47
27   U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
28




                                        COMPLAINT - 2
     Case 2:20-cv-08386-RGK-MAA Document 1 Filed 09/14/20 Page 3 of 7 Page ID #:3



1
           6.      Venue is proper in the United States District Court for the Central
2
     District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
3
     Defendant is subject to personal jurisdiction in the County of Los Angeles, State
4
     of California and Plaintiff resides within the County of Los Angeles, State of
5
     California.
6
                                           PARTIES
7
           7.      Plaintiff is, and at all times mentioned herein was, a citizen and
8
     resident of the State of California. Plaintiff is, and at all times mentioned herein
9
     was, a “person” as defined by 47 U.S.C. § 153 (10).
10

11
        8. Defendant, FIGHT FOR THE FUTURE, INC. (“Defendant”), is a

12
           company in the

13
     business of selling and marketing credit services and is a “person” as defined by

14
     47 U.S.C. § 153 (39).

15
           9.      Plaintiff is informed and believes, and thereon alleges, that

16
     Defendant is, and at all times mentioned herein was, a national limited liability

17   company whose State of Incorporation is California. Defendant, is and at all
18   times mentioned herein was a “person,” as defined by 47 U.S.C. § 153 (10).
19   Plaintiff alleges that at all times relevant herein Defendant conducted business in
20   the State of California and in the County of Lake, and within this judicial district.
21         10.     Plaintiff is a natural person residing in Los Angeles County in the
22   state of California, and is a “person” as defined by 47 U.S.C. § 153 (10).
23                              FACTUAL ALLEGATIONS
24
           11.     Beginning in or around December of 2019, Defendant contacted
25
     Plaintiff by text message on Plaintiff’s cellular telephone number ending in -
26
     6248, in an attempt to solicit Plaintiff to purchase Defendant’s services.
27

28




                                          COMPLAINT - 3
     Case 2:20-cv-08386-RGK-MAA Document 1 Filed 09/14/20 Page 4 of 7 Page ID #:4



1
           12.      The text messages Defendant placed to Plaintiff’s cellular telephone
2
     were placed via an “automatic telephone dialing system,” (“ATDS”) as defined
3
     by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
4
           13.      Defendant contacted or attempted to contact Plaintiff by text from
5
     telephone number, including without limitation 687-88, confirmed to be
6
     Defendant’s number.
7
           14.      This ATDS has the capacity to store or produce telephone numbers
8
     to be dialed, using a random or sequential number generator.
9
           15.      The telephone number that Defendant, or its agents, texted was
10

11
     assigned to a cellular telephone service for which Plaintiff incurs a charge for

12
     incoming text messages pursuant to 47 U.S.C. § 227 (b)(1).

13         16.      These text messages constituted text messages that were not for
14   emergency purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
15         17.      These text messages by Defendant, or its agents, violated 47 U.S.C.
16   § 227(b)(1).
17         18.      Defendant has violated the TCPA in multiple ways, including but not
18   limited to:
19               a. Restricted use of Automated Telephone equipment to
20                  make any call (other than a call made for emergency
                    purposes or made with the prior express consent of the
21
                    called party) using any automatic telephone dialing
22                  system or an artificial or pre-recorded voice to any
                    telephone number assigned to a paging service, cellular
23
                    telephone service, specialized mobile radio service, or
24                  other radio common carrier service, or any service for
25
                    which the called party is charged for the call (47 USC
                    §227(b)(A)(iii)).
26

27
           19.      As a result of the above violations of the TCPA, Plaintiff suffered

28
     and continues to suffer injury to Plaintiff’s feelings, personal humiliation,
     embarrassment, mental anguish and emotional distress, and Defendant is liable to

                                          COMPLAINT - 4
     Case 2:20-cv-08386-RGK-MAA Document 1 Filed 09/14/20 Page 5 of 7 Page ID #:5



1
     Plaintiff for Plaintiff’s actual damages, statutory damages, and costs and
2
     attorney’s fees.
3

4                        FIRST CAUSE OF ACTION
            NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
5                           PROTECTION ACT
6
                           47 U.S.C. § 227 ET SEQ.

7           29.   Plaintiff incorporates by reference all of the above paragraphs of this
8    Complaint as though fully stated herein.
9           30.   The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11
     and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
12
            31.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
13
     seq, Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
14
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15
            32.   Plaintiff is also entitled to and seeks injunctive relief prohibiting
16
     such conduct in the future.
17
                        SECOND CAUSE OF ACTION
18                KNOWING AND/OR WILLFUL VIOLATIONS OF THE
19
                    TELEPHONE CONSUMER PROTECTION ACT
                             47 U.S.C. § 227 ET SEQ.
20
            33.   Plaintiff incorporates by reference all of the above paragraphs of this
21
     Complaint as though fully stated herein.
22

23
            34.   The foregoing acts and omissions of Defendant constitute numerous

24
     and multiple knowing and/or willful violations of the TCPA, including but not
25   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
26   seq.
27

28




                                         COMPLAINT - 5
     Case 2:20-cv-08386-RGK-MAA Document 1 Filed 09/14/20 Page 6 of 7 Page ID #:6



1
           35.    As a result of Defendant’s knowing and/or willful violations of 47
2
     U.S.C. § 227 et seq, Plaintiff is entitled to an award of $1,500.00 in statutory
3
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
4
           36.    Plaintiff is also entitled to and seeks injunctive relief prohibiting
5
     such conduct in the future.
6
                                   PRAYER FOR RELIEF
7
           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
8
     following relief against Defendant:
9
     ///
10

11

12
       FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
                       TCPA, 47 U.S.C. § 227 ET SEQ.
13
           39.    As a result of Defendant’s negligent violations of 47 U.S.C. §
14
     227(b)(1), Plaintiff seeks $500.00 in statutory damages, for each and every
15

16
     violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

17
           40.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting

18   such conduct in the future.
19         41.    Any other relief the Court may deem just and proper.
20
           SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
21              VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
22
           42.    As a result of Defendant’s knowing and/or willful violations of 47
23
     U.S.C. § 227(b)(1), Plaintiff seeks $1,500.00 in statutory damages, for each and
24
     every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
25
           43.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
26
     such conduct in the future.
27
           44.    Any other relief the Court may deem just and proper.
28




                                           COMPLAINT - 6
     Case 2:20-cv-08386-RGK-MAA Document 1 Filed 09/14/20 Page 7 of 7 Page ID #:7



1
                                      TRIAL BY JURY
2
           48.    Pursuant to the seventh amendment to the Constitution of the United
3
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
4

5                 Respectfully submitted this 14th day of September, 2020.
6
                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
7

8
                                       By: /s/ Todd M. Friedman
9                                          Todd M. Friedman
10                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          COMPLAINT - 7
